Citation Nr: 1107468	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  04-04 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cocaine addiction, 
including as secondary to post-operative repair, nasal bone 
fracture, with scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1986 to June 
1988.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at a December 2005 hearing that was held at the RO.  The matter 
was remanded in March 2006


FINDINGS OF FACT

1.  The Veteran is presently service connected for post-operative 
repair, nasal bone fracture, with scarring.

2.  The competent and credible evidence does not show that it is 
at least as likely as not that the Veteran's cocaine addiction 
was caused by the topical administration of cocaine and lidocaine 
during an in-service surgery to repair the Veteran's nasal bone 
fracture, alone or in combination with the administration of 
Tylenol #3 for post-operative pain relief.  The competent 
evidence preponderates against the claim.

3.  The Veteran's cocaine abuse in service was due to his own 
willful misconduct. 


CONCLUSION OF LAW

The criteria for service connection for cocaine addiction were 
not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b) 
(1), which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim," was removed.  This amendment applies to all 
applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in January 2003, 
prior to the rating decision that is appealed herein, that 
explained VA's duty to assist the Veteran with obtaining evidence 
in support of his claim as well as what the evidence needed to 
show to establish service connection for a claimed disability.  
The Veteran was sent another letter February 2005 that provided 
further information about VA's duty to assist the Veteran as well 
as what was necessary to establish service connection for a 
claimed disability.  The Veteran was sent the notice required by 
Dingess in April 2006.  His claim was thereafter readjudicated, 
most recently in a supplemental statement of the case (SSOC) that 
was dated in May 2009, thereby curing any pre-decisional notice 
error.  In any event, any error in providing the notice required 
by Dingess is harmless in this case insofar as service connection 
is denied herein; hence, no disability rating or effective date 
will be assigned.    

In addition to its duty to provide various notices to a claimant, 
VA also must make reasonable efforts to assist him or her with 
obtaining the evidence that is necessary in order to substantiate 
his or her claim, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records, VA treatment records, private treatment 
records, service personnel records including those associated 
with the Veteran's discharge from the service, written statements 
from the Veteran and family members, printouts of internet 
articles that were submitted by the Veteran, and a transcript of 
the Veteran's testimony at his December 2005 hearing.  While 
records could not be obtained from one of the private treatment 
sources that was identified by the Veteran despite numerous 
requests for the information from the treating provider, the 
Veteran was properly informed of VA's inability to obtain these 
records and he was given an opportunity to obtain them himself 
and submit them.  VA examinations and medical opinions were 
obtained in connection with the Veteran's claim.  Additionally, 
the Board obtained expert medical opinions in connection with the 
Veteran's claim to which he was given the opportunity to respond.   

For the above reasons, the Board finds that VA satisfied its 
obligations pursuant to the VCAA in this case.

II. Prior Remand

This case was remanded by the Board in March 2006.  A Veteran has 
a right to substantial compliance with the instructions that are 
set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd 
sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not 
required under Stegall where Board's remand instructions were 
substantially complied with). 

The March 2006 remand instructed that: (1) the Veteran be 
provided notice about how VA assigns disability ratings and 
effective dates as set forth in Dingess; (2) records from 
identified private treatment sources should be obtained; (3) 
service personnel records should be obtained; and (4) the Veteran 
should be afforded a VA examination to determine the etiology of 
his cocaine addiction with reference to his claim that such was 
caused by an in-service surgical procedure to fix his nasal 
fracture.

The Veteran was sent the required VCAA notice in April 2004.  He 
was also contacted to provide releases for the treatment 
providers that were identified in the remand.  Records from those 
sources were obtained, except for the Charlotte Rescue Mission.  
A formal finding of the unavailability of these records was made 
in June 2009.  That memorandum documented that three letters were 
sent to the facility and follow up phone calls were made to the 
facility but no response was received.  The Veteran was properly 
notified of VA's inability to obtain these records by a letter 
dated in February 2009 which informed him that three attempts 
were made to obtain records from the provider without success.  
The personnel records associated with the Veteran's discharge 
from the service for misconduct were obtained and associated with 
the claims file.  Additionally, medical opinions were obtained in 
May 2007and October 2007 that addressed the relationship between 
the Veteran's nasal surgery and his cocaine addiction.  The Board 
also obtained 2 medical opinions on this subject from 
otolaryngologists who routinely used topical cocaine and 
lidocaine in nasal surgeries, one of whom additionally had 
significant experience treating the nasal symptoms of cocaine 
addicts.  

The Board concludes that there was substantial compliance with 
the March 2006 Board remand.

III. Service connection

The Veteran contends that his cocaine abuse, which began in 
service, was caused by the topical administration of 4cc's of 4% 
cocaine and lidocaine during nasal surgery in service followed by 
the use of Tylenol #3 to treat post-operative pain.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

Primary drug or alcohol abuse are not disabilities for which 
service connection may be granted.  38 U.S.C.A. § 1110; 1131, 38 
C.F.R. § 3.301(c), (d); Allen v. Principi, 237 F.3d 1368, 1376-
1377 (2001).  38 U.S.C.A. § 1131, which applies to this claim 
insofar as the Veteran served during peace time, states:

For disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contacted in line or duty, in the 
active military, naval, or air service, during other than a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which said 
injury or disease was incurred, or preexisting injury or disease 
was aggravated, compensation as provided in this subchapter... but 
no compensation shall be paid if the disability is the result of 
the Veteran's own willful misconduct or abuse of alcohol or 
drugs. (Emphasis added). 

 "[T]he progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct." 38 C.F.R. § 
3.301(c) (3).  Furthermore, a injury or disease incurred during 
active service is not deemed to have been incurred in the line of 
duty if such injury or disease was the result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For purposes of applying the above rule, drug abuse 
means "the use of illegal drugs (including prescription drugs 
that are illegally or illicitly obtained), the intentional use of 
prescription or nonprescription drugs for a purpose other than 
the medically intended use, or the use or substances other than 
alcohol to enjoy their intoxicating effects.  38 C.F.R. § 
3.301(d).  

However, service connection for a drug abuse disorder is possible 
if the abuse of drugs was acquired secondary to, or is a symptom 
of, a service connected disability.  Allen, 237 F.3d at 1377, 
1381.  However, "Veterans can only recover if they can 
adequately establish that their alcohol or drug abuse disability 
is secondary to or is caused by their primary service-connected 
disorder.... such compensation would only result where there is 
clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a veteran's primary service 
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing. " Id at 1381.  

Thus, even if the Veteran started using cocaine in service, he is 
precluded from receiving compensation for his cocaine addiction 
unless the evidence established that his cocaine addiction is due 
to a service connected disability.  In this case, the Veteran is 
service connected for residuals of post-operative repair, nasal 
bone fracture, with scarring.  As previously noted, he contends 
that the in-service treatment for his nasal fracture caused his 
cocaine addiction.  Hence, his contentions fall into the 
exception to the prohibition on service connection for drug abuse 
disorders that is set forth in Allen.

The Veteran's service treatment records indicate that he 
sustained a nasal fracture in September 1987 that was treated 
with a closed reduction and splint.  During the course of the 
closed reduction, 4cc's of 4% cocaine and 5.4 cc's of 1% 
lidocaine were administered.  The Veteran was also prescribed 30 
tablets of Tylenol #3 for pain relief.  

The Veteran started using cocaine in service and in June 1988 he 
received a general (under honorable conditions) discharge from 
the service for misconduct, specifically, his drug abuse in 
service.  This is reflected on his DD-214.  In a written 
statement opposing his discharge, the Veteran contended that 
after he was notified of the discharge proceedings he "began 
looking at [his] medical records to try to find some 
explanation" for his drug abuse.  He reported that after looking 
at his service treatment records he discovered that he was 
treated for a broken nose and given cocaine as medicine.  He 
thought that since a drug and alcohol counselor told him that it 
was possible to get "hooked" on cocaine with a single use that 
it was "possible" that his prescribed use of cocaine led him to 
use cocaine illegally.  He also wrote that his nose injury caused 
him to become withdrawn and shy and conjectured that loneliness, 
in conjunction with his prescribed use of cocaine, contributed to 
his illicit drug abuse.  

In various written statements and in his testimony at his 
December 2005 hearing, the Veteran insisted that his cocaine 
addiction was caused by the administration of topical cocaine and 
lidocaine after his in service nasal fracture.  

Records and written statements submitted by the Veteran and lay 
witnesses indicate  that post-service the Veteran continued to 
engage in the use of illegal drugs and was convicted of various 
offenses, at some of which were related to his continued use of 
same.  He was involved in recovery efforts and submitted lay 
statements to the effect that while he continued to struggle with 
drug addiction, he entered substance abuse treatment programs and 
he was making progress towards recovery.  However, at times he 
relapsed back into drug abuse.  Substance abuse treatment records 
confirm this history. 

The Veteran submitted computer printouts indicating that the 
administration of cocaine in conjunction with lidocaine can 
increase potential toxicity.  In this case, there is no issue 
involving toxicity of lidocaine as the Veteran's contention is 
that the use of cocaine and lidocaine caused him to become 
addicted to cocaine, not that the Veteran sustained any medical 
problem due to toxic effects of lidocaine.  The Veteran also 
submitted computer printouts indicating that cocaine is 
addictive.  

The Veteran was examined by VA in April 2003.  At that time, he 
reported that he started abusing cocaine while he was in the 
service.  The Veteran reported that in service medical cocaine 
was used to numb his nose after he split his nostril and 
fractured his nose and he believed that this led to his cocaine 
addiction.  The Veteran also reported that he felt out of place 
in service and that he felt that it was unfair that he was 
discharged for using cocaine in service.  He continued to abuse 
cocaine after service and went through several detoxification 
programs but finally got clean in 2001.  The examining 
psychiatrist opined that he was unaware of any medical studies 
that documented that medical cocaine can cause cocaine addiction, 
but that he could not determine in this case whether medical 
cocaine caused the Veteran's cocaine addiction.  

The Veteran was reexamined by VA in May 2007.  At that time, he 
again reported that he fractured his nose in service and that he 
had it reset.  He was given some lidocaine plus a topical cocaine 
preparation for anesthesia.  He had no further procedures on his 
nose and was never again administered lidocaine or the cocaine 
preparation.  The Veteran reported that he began to experience 
"cravings" about a week later.  One or two weeks after the 
surgery he began using cocaine illicitly.  He was discharged from 
the military due to his cocaine abuse.  He continued using 
cocaine sporadically since that time.  His last use was three 
weeks prior to the examination.  He went to treatment programs 6 
or 7 times but continued to abuse cocaine at times.  

The examining psychiatrist was unable to provide an opinion 
concerning whether the single topical administration of cocaine 
could cause cocaine addiction because he was not an ear, nose, 
and throat doctor who used topical cocaine preparations nor did 
he know the strengths of such preparations, and he was not 
trained or experienced in addiction treatment to have any 
firsthand knowledge of the propensity for addiction from a single 
use of cocaine.  However, he was unaware of any psychiatric 
literature that would substantiate the one-time use of a topical 
cocaine preparation as being the significant causative force in a 
person's twenty-some year abuse problem with cocaine.  He 
suggested that an opinion be obtained from someone trained in 
this area.  

Another opinion was therefore obtained from a psychologist in 
October 2007.  She reviewed the claims file and concluded that it 
was not possible to state with any medical certainty that the 
Veteran's single use of the preparations in question for a 
medical procedure while in the military could have resulted in 
his involvement with cocaine over the past 20 years.  She 
indicated that she was unaware of any research findings which 
supported the Veteran's contentions that one-time use of these 
preparations at the dosage noted and for the purpose indicated 
would be the significant causative force in his lengthy 
involvement with cocaine.  She opined that the Veteran's problems 
with addiction most likely could not be attributed to this.

The Veteran submitted a letter from his physician, Dr. G.H., 
dated in December 2007.  The physician, who treated the Veteran 
for his cocaine addiction, related that the Veteran reported that 
he was treated with intranasal cocaine and lidocaine to 
externally fixate his nasal fracture.  The Veteran described that 
he got agitated and sweaty and went to get cocaine for the first 
time ever within a few days of this incident, and that he had 
intense cravings for cocaine even since his surgery.  The 
physician opined that the Veteran suffered from a chronic cocaine 
addiction that began immediately after medical treatment for a 
fractured nose with lidocaine and cocaine.  He opined that 
lidocaine enhances and prolongs the action of cocaine adding to 
the reinforcing properties of cocaine.  He opined that Tylenol #3 
"adds to the addictive nature of cocaine as another drug that is 
reinforcing in the addictive center of the brain."  He opined 
that it was at least as likely as not that the Veteran's chronic 
cocaine addiction was due to the medical administration of 
cocaine to externally fixate his nasal fracture in September 
1987.

The Veteran also submitted a letter dated in August 2009 from a 
master's level "licensed clinical addictions specialist", Ms. 
J.B.  She opined that "a major adverse reaction occurred during 
the ingestion of cocaine and lidocaine triggering [the Veteran's] 
chemical dependency.  Cocaine is one of the most addictive 
narcotics there is.  An additional risk is presented when 
lidocaine is given in combination with cocaine.  I feel confident 
stating that an individual can become addicted after a single use 
of this powerful combination."  She opined that it was more 
likely than not that the Veteran's cocaine addiction was caused 
by the administration of cocaine and lidocaine as well as Tylenol 
#3.  She reasoned that it medical cocaine was likely more potent 
than contaminated street cocaine and that it was "reasonable" 
that the Veteran had an "allergic reaction" or a genetic 
predisposition which made him vulnerable to developing "the 
disease of addiction." 

In September 2009, the Board sought an expert medical opinion 
concerning whether the topical use of cocaine and lidocaine in 
the Veteran's nose procedure could have caused his cocaine 
addiction.  Dr. C.N., an ear, nose, and throat surgeon, replied 
that it was "unlikely and actually not reported that a one-time 
use of cocaine could cause addiction to cocaine.  As ENT surgeons 
we use this routinely to reduce nose fractures and have never had 
a problem."  She also reported that lidocaine was commonly used 
in ear, nose, and throat surgeries, sometimes with cocaine.  She 
wrote that although she was not certain of any prolonged effects, 
the one-time use was not likely to cause cocaine addiction.

In order to obtain a more complete opinion, the Board sent the 
case back for another expert opinion.  In August 2010 a response 
was received from Dr. J.J.S., an otolaryngologist.  He reported 
that he conducted an extensive review of the literature and the 
medical management of the Veteran's case.  Dr. J.J.S. noted that 
the American Academy of Otolaryngology Head and Neck Surgery 
(AAOHNS) states that they consider cocaine to be a valuable 
anesthetic and vasoconstriction agent when used in the management 
of the patient.  He also noted that the U.S. Drug Enforcement 
Administration (DEA) related that cocaine can be administered by 
a doctor for legitimate medical uses such as local anesthesia for 
some eye, ear, and throat surgeries.  While potential side 
effects of the drug have been established, there were no reported 
cases of a onetime topical use leading to cocaine addiction.  He 
reported that he reviewed several hundred publications and failed 
to find a single report relating that there was a potential for 
addiction when cocaine was used on a one time basis as a topical 
anesthetic agent.  While the combined use of lidocaine would 
enhance the anesthetic effect, there was nothing in the 
literature to indicate that it would enhance the potential for 
cocaine addiction.  Further, there were no reports from the DEA 
and nothing in the literature to support that Tylenol #3 use 
reinforces the use of cocaine when it was used on a one time 
topical anesthetic basis.

Dr. J.J.S. reported that he has over 40 years of personal 
experience with the use of cocaine as a topical anesthetic and 
vasoconstriction agent in combination with lidocaine as well as 
the use of Tylenol #3 for post operative pain relief.  He noted 
that he had the opportunity to follow many of his patients for 
many years and saw no instance of cocaine addiction arising from 
this practice.  He also noted that he had considerable experience 
managing the nasal effects of cocaine while in private practice 
in the 1970s and became very familiar with the nasal symptoms of 
these patients.  He did not see similar symptoms in patients who 
had nasal surgery and the one time use of topical cocaine 
combined with lidocaine. 

Dr. J.J.S. concluded that it was unlikely that the Veteran's 
lifelong cocaine addiction was caused by the use of 4ccs of 4% 
cocaine with lidocaine, followed by the use of Tylenol #3 for 
treating the nasal fracture in service.  He noted that he 
reviewed the opinions of Dr. G.H.  and Ms. J.B. an "found no 
evidence to support their opinion."  He continued that "there 
is nothing that I have found through literature review and no 
cautions from AAOHNS or the DEA that such use carries with it the 
potential for cocaine addiction."

In response to the opinion of Dr. J.J.S., the Veteran submitted a 
writing statement reiterating that he believed that his cocaine 
addiction was caused by the one time administration of topical 
cocaine and lidocaine during his nasal reduction procedure in 
combination with being prescribed Tylenol #3.  He submitted 
internet articles that generally stated that a single use of 
cocaine can cause cocaine addiction.  

When evaluating the weight of medical evidence, the Board is 
guided by the principle that the probative value of a medical 
opinion largely rests upon the extent to which such opinion is 
based upon a thorough evaluation of the Veteran's medical 
history, including but not limited to the medical evidence 
contained in the claims file.  See, e.g. Miller v. West, 11 Vet. 
App. 345, 348.  Although VA may not discount a private medical 
opinion merely because the private physician did not review the 
claims file, the Board may examine the factual foundation of a 
medical opinion, including whether the physician had access to 
relevant information of record.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 303-304 (2008).  Further, an opinion that is 
speculative has limited probative value.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127-128 (quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a medical opinion that a particular event 
"may" have led to the Veteran's disability is too speculative 
to establish a causal relationship)).  

In this regard, the Board finds that the opinion of the Dr. 
J.J.S. is more probative than that of Dr. G.H. and Ms. J.B.  In 
contrast to Dr. G.H. and Ms. J.B., Dr. J.J.S. reviewed the 
Veteran's medical history including the specific dose of cocaine 
that was used in conjunction with lidocaine in the Veteran's 
nasal reduction.  Notably, Ms. J.B.'s letter indicates that she 
assumed that the Veteran received a larger dose than he would 
have received from street cocaine because street cocaine is 
impure, although there is no indication that she was aware of the 
actual dose of 4cc's 4 percent cocaine solution that the Veteran 
actually received and there is no evidence of record indicating 
how potent this dosage is as compared to street cocaine.  
Additionally, Ms. J.B. did not discuss the different route of 
ingestion of the cocaine, insofar as it was applied topically 
during the Veteran's nasal reduction but street cocaine is not 
used in that manner.  It is noteworthy that Ms. J.B. is not a 
physician and there is no indication that she is familiar with 
the medically accepted uses of cocaine or the risks associated 
therewith.  

It is also unclear whether Dr. G.H. was aware that the use of the 
cocaine solution was topical, insofar as he referenced only 
intranasal use which also encompasses nasally inhaled cocaine 
which the Veteran was not given in this case.  Further, the Board 
finds that Dr. G.H.'s opinion was based on an inaccurate history 
given by the Veteran.  Dr. G.H.'s letter indicated that the 
Veteran reported to Dr. G.H. that he began to have cravings for 
cocaine nearly immediately after his surgery, while, in the 
letter he wrote in opposition to his discharge in 1988, the 
Veteran reported that he was unaware that cocaine was even used 
in his nasal reduction procedure until after the discharge 
process was initiated.  The Veteran therefore would have had no 
way to associate his alleged "cravings" with cocaine insofar as 
he did not know he had been administered cocaine at the time the 
"cravings" allegedly occurred.  Furthermore, it is notable that 
the Veteran did not report the simultaneous onset of cravings for 
cocaine until many years after his service.  He did not mention 
these cravings in the papers he filed in opposition to his 
discharge although at that time he sought to convince his 
commander that the nasal surgery in part caused his illicit 
cocaine use, and he did not mention cravings at the 2003 VA 
examination or at his December 2005 hearing.  In April 2003, 
while he reported that he first used cocaine a couple of weeks 
after his nasal surgery, he did not attribute it to "cravings."  
He first mentioned the alleged "cravings" at the May 2007 VA 
examination.  The Board therefore finds the Veteran's reported 
history of the onset of "cravings" for cocaine soon after his 
nasal reduction surgery not to be credible, and, as such, it 
provides an inaccurate factual basis for Dr. G.H.'s opinion.  The 
Veteran began using cocaine PRIOR to his knowledge that any had 
been applied at the time of his surgery.

Dr. J.J.S.'s opinion is also given great weight because he 
reviewed numerous publications prior to formulating his opinion, 
as well as material published by AAOHNS and the DEA.  Neither Dr. 
G.H. or Ms. J.B. referenced any publications that supported their 
theory that a single topical use of cocaine with lidocaine can 
cause cocaine addiction.  In contrast, Dr. J.J.S. reviewed 
hundreds of publications and found no studies supporting this 
theory, as well as noted that there were no cautions from either 
AAOHNS or the DEA and no reported instances of cocaine addiction 
arising from a 1 time use of topical cocaine with lidocaine as 
anesthetic agents.  The 2 VA psychiatrists and the VA 
psychologist who evaluated the Veteran in connection with this 
claim likewise found no such studies and were aware of no such 
instances.

Additionally. Dr. J.J.S. indicated that he routinely worked with 
topical cocaine and lidocaine as anesthetics, was familiar with 
their use and effects, and knew of no instance wherein their one 
time use caused cocaine addiction.  This was corroborated by the 
opinion of Dr. C.N., another ear nose and throat surgeon who 
opined that topical cocaine and lidocaine are routinely used in 
ear, nose, and throat surgeries and that they have never caused a 
problem such as cocaine addiction in patients.  Neither Dr. G.H. 
or Ms. J.B. indicated that they had any experience with the use 
of topical cocaine as an anesthetic.  Dr. J.J.S. also was 
familiar with the nasal symptoms of cocaine users and opined that 
their symptoms were very different than those exhibited by 
patients who were administered topical cocaine and lidocaine 
during surgical procedures.  Neither Dr. G.H. or Ms J.B. 
indicated that they had experience enabling them to compare the 
nasal symptoms of these two groups.  

The Board acknowledges that the Veteran also opined that his use 
of illicit cocaine was due to his nasal fracture and the 
treatment thereof.  While the Veteran is competent to report his 
symptoms, the etiology of his cocaine addiction as it relates to 
the medical administration of an anesthetic agent is a question 
that requires medical expertise to ascertain.  Moreover, the 
internet articles that he submitted do not provide any link 
between the Veteran's nasal procedure and his subsequent cocaine 
addiction.  These articles stand only for the general proposition 
that cocaine is addictive, that lidocaine enhances the anesthetic 
effects of medical cocaine and that in some situations this 
combination of anesthetic agents can become toxic, and that 
codeine can become habit forming with prolonged use.  They do not 
address the particular facts of the Veteran's case and do not 
provide a nexus between the one time application of 4cc's of 4 
percent cocaine and lidocaine and the Veteran's extensive history 
of cocaine addiction.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

Service connection for cocaine addiction, including as secondary 
to post-operative repair, nasal bone fracture, with scarring, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


